Citation Nr: 1644993	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for left leg tibia fracture prior to August 21, 2013, and in excess of 20 percent for left knee subluxation from August 21, 2013.  

2.  Entitlement to a disability rating for a left knee disability based upon limitation of extension, in excess of 0 percent prior to August 21, 2013, and in excess of 10 percent thereafter.  

3.  Entitlement to a disability rating for a left knee disability based upon limitation of flexion, in excess of 0 percent prior to August 21, 2013, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied an increased rating for a left knee disability.

In a May 1995 rating decision, the RO granted service connection for the Veteran's postoperative residuals of left tibial plateau fracture at 10 percent, effective July 1, 1994. In the August 2012 rating decision, the RO denied an increased rating for the postoperative residuals of the left tibial plateau fracture and continued the 10 percent evaluation. In April 2015, the Board remanded the matter for an additional examination and adjudication by the RO. Subsequently, in a January 2016 rating decision, the RO granted the following: an increased disability rating of 20 percent for the Veteran's left knee subluxation (previously rated as postoperative residuals of left tibial plateau fracture), effective August 21, 2013; an increased disability rating of 10 percent for the Veteran's left knee disability based upon limitation of flexion, effective August 21, 2013; and an increased disability rating of 10 percent for the Veteran's left knee disability based upon limitation of extension, effective August 21, 2013. In view of these actions, the Board has characterized the issues on appeal as set forth on the title page.

Moreover, the Board notes that the grant of increased ratings during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

Although this matter was previously remanded in April 2015, as discussed below, the Board finds that this matter must be remanded for an additional examination and adjudication once again.

As noted in the April 2015 Remand, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the Underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities. Therefore TDIU has not been raised by the record.

The. Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge (VLJ) in January 2014. A transcript of the hearing is associated with the
claims file.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, the RO has assigned the Veteran's postoperative residuals of left tibial plateau fracture a 10 percent disability rating, effective July 1, 1994; the Veteran's left knee subluxation a 20 percent disability rating, effective August 21, 2013; the Veteran's left knee disability based upon limitation of flexion a 10 percent disability rating, effective August 21, 2013; and the Veteran's left knee disability based upon limitation of extension a 10 percent disability rating, effective August 21, 2013. The Veteran essentially contends that he is entitled to disability ratings in excess of those assigned for each of the periods in question.  

The Board notes that disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

This matter was remanded in April 2015 for a new examination based on lay and objective evidence of worsening, as well as for the purpose of clarifying the current findings of record in order to ensure that the Veteran's knee disability is properly rated. Although the Veteran was afforded a VA examination in December 2015, the Board must remand this matter for an additional VA examination.

According to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review examination reports of record, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the electronic claims file any updated VA and/or private treatment records regarding the service-connected left knee disability.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected left knee disability, to include subluxation, limited flexion, and limited extension (previously rated as postoperative residuals of left tibial plateau fracture). The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. 

4. Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




